659 S.E.2d 902 (2008)
PILCHER
v.
STRIBLING et al.
No. A05A2064.
Court of Appeals of Georgia.
March 26, 2008.
Edwin Marger, Jasper, Michael John Puglise, Snellville, for appellant.
Preston & Malcolm, Paul Lee Rosenthal, Monroe, for appellee.
ADAMS, Judge.
In Pilcher v. Stribling, 278 Ga.App. 889, 630 S.E.2d 94 (2006), we affirmed the trial court's grant of a permanent restraining order against Pilcher in favor of all but one of the named protected parties under Georgia's anti-stalking statute. OCGA § 16-5-90(a)(1). In Pilcher v. Stribling, 282 Ga. 166, 647 S.E.2d 8 (2007), the Supreme Court of Georgia reversed our decision and held that Pilcher's conduct does not fall within the statutory definition of stalking under that statute. Accordingly, our opinion is vacated, the judgment of the Supreme Court is made the judgment of this court, and the judgment of the trial court is reversed.
Judgment reversed.
SMITH, P.J., and ELLINGTON, J., concur.